Citation Nr: 1127128	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  95-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to increased evaluation for pseudofolliculitis barbae (PFB) and seborrheic dermatitis of the head and scalp, rated as 30 percent disabling prior to December 4, 2006, and as 60 percent disabling from that date. 

(The issues of entitlement to service connection for headaches, whether new and material evidence has been received to reopen a claim for service connection for pes planus or other foot disability, and entitlement to a total rating based on unemployability due to service-connected disability are addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1974.  He was discharged from service under honorable conditions pursuant to Chapter 13, Army Regulation 635-200 as unsuitable for continued active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 1992 and July 1995 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 1994 the Veteran testified before the RO's Hearing Officer in regard to his claim for service connection for back disability, and in April 1994 and April 1998 he testified before the RO's Hearing Officer regarding the issue of evaluation of the service-connected skin disability.  Transcripts of those hearings are associated with the claims files. 

The Board remanded the issues on appeal for further development in April 1999 and again in April 2005.  The files have now been returned to the Board for further appellate action.

The claim for an increased rating for skin disability is addressed in the REMAND that follows the ORDER section of this decision. 



FINDING OF FACT

Low back disability was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders.  The Veteran has been provided a VA examination in response to his claim.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issue on appeal.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

STRs show that in April 1972 the Veteran reported a history of low back pain since basic training; repeated X-rays were negative but he was placed on limited duty profile for chronic lumbar strain.  He presented in August 1972 asking for renewal of the profile but the orthopedic examiner stated there were no current objective findings of back problems other than mild tenderness.  Later in August 1972 the Veteran complained that being returned to duty had caused his previous back pain to recur.  A treatment record in January 1974 shows a complaint of back pain "for quite awhile" that was most noticeable when recumbent; the clinical impression was mild lumbosacral strain.  In a self-reported Report of Medical History dated in June 1974, concurrent with his separation physical examination, the Veteran specifically denied history of recurrent back pain.  

VA treatment records show the Veteran received inpatient psychiatric treatment in January-March 1985 for continuous alcohol dependency.  During treatment he complained of back problems, but X-rays of the lumbosacral spine showed normal disc spaces and vertebral bodies with no evidence of arthritis.  he clinical impression was backache, and the Axis III diagnosis included history inter alia of chronic back pain.

The Board notes at this point that the treatment record above clearly shows the Veteran did not have arthritis until sometime after March 1985.  Accordingly, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable in this case.

A May 1992 letter from Dr. HGG states the Veteran had been treated since January 1985 for a job-related injury to the lower back, characterized as lumbosacral spine strain.  Dr. HGG also cited an automobile accident in which the Veteran suffered cervical spine strain.  Dr. HGG stated the Veteran was rendered unemployable by reason of his back disorder; after recently aggravating the back problem he was currently on four-month temporary disability, which was treated as a worker compensation situation.  

The Veteran had a VA examination of the spine in May 1992 during which he complained of back pain since 1972, although he denied any specific injury.  X-rays were normal but there were lumbosacral tenderness and pain with motion.  The examiner diagnosed chronic lumbosacral strain, but did not comment on the etiology of the disorder.

During VA psychiatric examination in April 1993 the Veteran reported a history of a back injury sustained in a car accident.

The Veteran had a VA examination of the spine in April 1993 during which he reported a history of lower back pain for the past 20 years after injuring his back during basic training.  On examination there was mild tenderness over the para-lumbar area but no other abnormality.  X-ray findings were unremarkable.  The examiner's diagnosis was mechanical lower back pain without evidence of radiculopathy.

The Veteran testified before the RO's hearing officer in October 1993 that he injured his back in service during basic training and continued to have symptoms throughout service.  He first sought medical treatment in 1979 after he reinjured his back at his workplace; he was currently receiving worker's compensation for his back disorder.  

The Veteran had a VA examination in May 1994 in which he reported chronic back strain since service in 1972, aggravated by an accident in 1979 in which he was hit by a car.  The examiner noted clinical observations in detail and diagnosed chronic lumbosacral strain, although without providing an opinion regarding etiology of the disorder.  

A VA orthopedic outpatient note in June 1994 notes a history of back pain since being hit by a car 14 years previously, with subsequent intermittent back pain until a recent aggravation.  The clinical impression was chronic low back pain with acute exacerbation.

A VA outpatient treatment note dated in November 1996 cites a history of chronic low back pain with lower extremity pain status post motor vehicle accident in 1979.

The Veteran had a VA magnetic resonance imaging (MRI) study of the lower back in February 2003.  He was noted to have a history of degenerative joint disease (DJD) and herniated nucleus pulposus (HNP).  Current MRI showed moderate-to-severe canal stenosis that was primarily due to epidural lipomatosis with superimposed facet and ligamentous hypertrophy; no significant disc bulge or herniation was noted.

The Veteran also had a VA examination of the spine in February 2003 in which he reported having initially injured his lumbar spine in service in 1971 while lifting; he denied any other injury to the back in service.  He reported a subsequent injury to the knee and back in 1979, but asserted he had been treated for back symptoms from 1974 to 1979 prior to that injury.  On examination the Veteran had normal gait but tenderness to palpation in the lumbar spine; he refused to perform range of motion testing due to reported pain.  The examiner's assessment was lumbosacral HNP and DJD, per MRI.  The examiner stated an opinion that the Veteran's current complaints were not related to his history of chronic back pain during active service, since his complaints at that time were musculoskeletal in nature.  The Veteran had no traumatic injury during active service to account for any HNP or DJD changes; these were more likely related to his accident.

Thereafter, the Veteran had another VA examination of the spine in December 2006.  The examiner reviewed the claims files and noted a history of back strain in 1972 and episodes of some chronic back pain throughout the past 30 years; MRI showed some disc bulge and degenerative disc disease consistent with the aging process.  The Veteran informed the examiner he had injured his back in service lifting and that he had been hit in the back by a nightstick.  The examiner performed an examination of the Veteran's spine and noted observations in detail.  The examiner's final diagnosis was lumbosacral strain with degenerative disc disease (DDD) of the lumbar spine.  The examiner stated that due to the age of the injury over 30 years ago, and the fact the Veteran has DDD now, any opinion concerning a relationship of his current symptomology to the original condition in service would have to be considered speculative.

Private MRI of the lumbar spine in January 2006 showed slight interval progression of degenerative changes with mild canal stenosis at L4-5 level and mild lumbar spondylosis at other levels.  Another MRI by the same provider in January 2009 showed no significant changes since the study in January 2006. 

The Veteran presented to the VA pain clinic in May 2009 complaining of low back pain.  He reported initial injury in service in 1971 due to lifting and further aggravation by a motor vehicle accident in 1976.  The clinician performed a physical examination of the back and noted observations in detail.  The clinician's impression was chronic low back pain possibly due to L4-5 radiculopathy with possible facet inflammation.   

On review of the evidence above, the Board notes the Veteran is shown to have a diagnosed disorder of the lower back; i.e., DJD and DDD with stenosis and spondylosis.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, competent and uncontroverted medical opinion of record, in the form of the VA examination report of February 2003, clearly states the Veteran's current back disorder is not etiologically related to trauma during active service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Veteran has asserted his personal belief that his claimed back disorder is related to trauma during service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the competent and uncontroverted medical opinion of record weighs against the claim.

The VA examination report of December 2006 also weighs against the claim, in that the examiner stated that any attempt to relate the claimed disability to service would be speculative.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data were fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner explained that due to the length of time between discharge from service and the date of the examination it is simply not possible to establish a relationship between the two; in arriving at that determination the examiner had ample procurable and assembled data in the form of the Veteran's voluminous VA claims files.

The Board acknowledges that the Veteran would be competent to state that his low back pain started in service and has continued since service, but the Veteran has not made such an allegation.  Instead, he has asserted that he has had recurrent back pain since service.  Therefore, medical evidence linking his current low back disability to service is required.  As explained above, there is no medical evidence linking the Veteran's current low back disability to service.

Based on the evidence and analysis above the Board finds the criteria for service connection for a low back disability are not met; accordingly the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a low back disability is denied.


REMAND

In April 1999, the undersigned remanded this appeal in order to obtain a comprehensive skin examination of the Veteran during the summer months when his skin disability was reportedly at its most active.  The Veteran was examined in May 2000, not during the summer months, and the May 2000 examination was also inadequate in other ways.  The undersigned accordingly remanded the issue once again in April 2005, again stipulating that the Veteran was to be afforded a VA dermatological examination in the summer, citing Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).

In response to the Board's remand the Veteran had a VA examination of the skin in December 2006.  Because December is not a summer month, the examination does not substantially comply with the requirements of the Board's remand and the case must be returned to the Originating Agency at this point.  Stegall, id.

Accordingly, this appeal is remanded to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The Veteran should be afforded a dermatological examination in the summer months by an examiner with appropriate expertise to determine the identity, severity and etiology of all currently present skin disorders.  The claims folder must be made available to and reviewed by the examiner.

The examiner is requested to specifically identify all currently present chronic skin disorders, including (if applicable) generalized pruritis, urticaria, pseudofolliculitis barbae, seborrheic dermatitis, tinea cruris, etc.  To the degree possible, the examiner should distinguish between the symptoms of the service-connected PFB/seborrheic dermatitis and dermatological symptoms attributable to nonservice-connected causes (hepatitis C infection treated with interferon and/or doxepin, diabetes mellitus, etc.).

The examiner should describe the size, color, shape and location of all lesions and scars associated with the service-connected skin disorder.  Any affected area should be described in detail including extent of involvement, ulceration, itching, exfoliation, crusting and disfigurement.  Observations should be noted in terms corresponding to the Schedule of Ratings for Skin Disabilities.

The examiner should also provide an opinion concerning the impact of the service-connected skin disability on the Veteran's ability to work and his activities of daily living, again distinguishing the service-connected disability from any comorbid nonservice-connected skin disorder.  The rationale for all opinions expressed should also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, utilizing the old and new rating criteria for skin disabilities as appropriate.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


